Citation Nr: 0125568	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral chronic, 
suppurative pyelonephritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1933 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO continued 
the 10 percent evaluation for bilateral chronic, suppurative 
pyelonephritis.

In January 1997, the Board remanded the claim for additional 
development and adjudicative actions.  The case has been 
returned to the Board for further appellate review. 


REMAND

The Board regrets that another remand is necessary.  First, 
in the January 1997 remand, the Board requested that the RO 
obtain the VA treatment reports from 1992 to the present and 
to afford the veteran a VA examination.  The RO requested the 
veteran's VA treatment records in 1997, which records were 
obtained and associated with the claims file.  An examination 
was not conducted until 1999, and the supplemental statement 
of the case was not completed until 2001.  However, an 
attempt to obtain the VA treatment records from 1997 to 2001 
was not made.

Additionally, in January 2001, the veteran requested that the 
service-connected bilateral chronic, suppurative 
pyelonephritis be re-evaluated because it had worsened.  
Thus, the veteran has asserted that his service-connected 
disability has gotten worse since the August 1999 VA 
examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  Thus, an additional examination 
will be needed to enable the Board to render a final 
determination as to this claim.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In the veteran's January 2001 statement, he stated he had 
received treatment at the VA Medical Center in Rio Piedas.  
The RO must obtain these records.  This further substantiates 
the need to obtain the more recent VA treatment records.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected bilateral chronic, suppurative 
pyelonephritis.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Regardless of the veteran's 
response, the RO should secure any 
outstanding VA treatment reports at the 
VA Medical Center in Rio Piedas.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  If the 
RO cannot obtain any of the medical 
records indicated by the veteran, it 
should follow the proper procedures under 
the VCAA.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the severity of the service-
connected bilateral chronic, suppurative 
pyelonephritis.  The examiner must have 
an opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner is requested to 
answer the following questions:

(i)  Does the veteran have pus in his 
urine?

(ii)  Does the veteran have 
hydronephrosis, and if so, is it mild, 
moderate, moderately severe, or severe?

(iii)  Does the veteran have attacks of 
colic, and if so, does it involve the use 
of a catheter?

(iv)  Is the veteran's kidney function 
greatly impaired?

(v)  Is the veteran's service-connected 
bilateral chronic, suppurative 
pyelonephritis associated with renal 
dysfunction?  
If so, please address the following 
questions:
(a)  Does it involve constant 
albumin or recurring with hyaline 
and granular casts or red blood 
cells?  
(b)  Does it involve transient or 
slight edema?
(c)  Does it involve hypertension?  
If so, what is his blood pressure?

(vi)  Is the veteran's service-connected 
bilateral chronic, suppurative 
pyelonephritis associated with urinary 
tract infection?
	If so, does it involve recurrent 
symptomatic infection, requiring 
drainage/frequent hospitalization 
(greater than two times per year) and/or 
requiring continuous intensive 
management?

(vii)  If the service-connected physical 
examination involves both renal 
dysfunction and urinary tract infection, 
which is the predominant of the two?

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
increased evaluation for bilateral 
chronic, suppurative pyelonephritis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


